Judgment, Supreme Court, Bronx County (John W. Carter, J.), rendered March 20, 2007, convicting defendant, after a jury trial, of assault in the first and third degrees, criminal trespass in the second degree and endangering the welfare of a child, and sentencing him to an aggregate term of 12 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. The evidence, including medical testimony regarding the victim’s injuries, clearly established that the stabbing was intentional and not accidental.
We perceive no basis for reducing the sentence. Concur— Friedman, J.R, Sweeny, Catterson and Freedman, JJ.